Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The Preliminary Amendments of 18 Dec. 2018 and 15 April 2019 have been entered.
	Claims 26-37 are currently pending. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 26-29, drawn to an isolated invasive cancer stem cell (iCSC) that is positive for the marker AMFR on the cell membrane.
Group II, claim(s) 30-35, drawn to a method of detecting an iCSC, comprising contacting a cell sample with an agent that binds AMFR.
Group III, claim(s) 36 and 37, drawn to a method of isolating an iCSC, comprising contacting a cell sample with an agent that binds AMFR.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) species of stem cell-like properties listed in claim 28;
i) if expression of a stem cell marker is selected as the species of stem cell-like property, Applicant is further required to elect a species of marker
b) species of agents that bind AMFR
c) species of methods for determining whether the sample contains cancer cells recited in claim 35;
d) species of methods for isolating iCSC recited in claim 37.
Applicant is required, in reply to this action, to elect a single species of each of a)-d) above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 26-37.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an isolated iCSC expressing AMFR and/or use of an AMFR-binding agent to bind iCSCs expressing AMFR, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the combination of US6984522B2 to Clarke et al. in view of JP2010178650A to Goto et al. and US20030223978A1 to Nabi (each cited in the IDS of 11 June 2019). Clarke teaches that a small percentage of cells in solid tumors having stem-cell like properties, referred to as cancer stem cells (CSCs), are responsible for the tumorigenic and metastatic properties of such tumors (col. 1, lined 40-60; col. 6, line 55 to col. 10, line 15), and that CSCs can be isolated from tumor tissues by contacting a tumor cell composition with a binding agent (e.g., an antibody) specific for a CSC cell surface marker and by optionally further selecting for phenotypic properties of CSCs (col. 10, line 15 to col. 19, line 55).  Goto teaches that AMFR is a marker of solid tumor CSCs (Goto, entire doc, including claims), and Nabi teaches that AMFR is a cell surface receptor whose expression is associated with metastasis and motility (invasiveness) of solid tumor cells (Nabi, [0005]-[0036]).  Nabi further teaches anti-AMFR antibodies ([0010]-[0011]; [0041]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Clarke to isolate CSCs by contacting tumor cells with an antibody against a CSC cell surface marker wherein the marker is AMFR because Goto and Clarke teach that AMFR is cell-surface CSC marker and Clarke teaches the use of AMFR antibodies to target tumor cells.  Moreover, Nabi teaches that AMFR is associated with metastasic and motile (invasive) cells, and Clarke teaches that such cells are CSCs.  Thus, the common technical feature(s) linking Groups I-III is not a special technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657